PER CURIAM.
Lena Michelle Eberhardt appeals from the judgment entered after a jury found her guilty of fraudulently attempting to obtain a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).1

Mo. R. Crim. P. 2018.